The majority has correctly determined that the tortious act of Swartz was the construction on his property of a culvert and bridge which impeded the flow of a stream, causing flooding damage to the property of another.
What the majority has ignored, and why this decision is wrong, is the instrumentality causing the trespass upon the land of another was constructed upon the land of the tortfeasor. He continues to have control over the instrumentality and continues to permit it to damage the property of others, making his trespass a continuing trespass and subject to the tolling provisions of R.C. 2901.13(D).
The cases cited by the majority in support of its decision herein, explain the mistake of the majority's decision fairly clearly. Therefore, I dissent.